OPINION — AG — ** ESTIMATE OF NEEDS — PUBLISHED IN NEWSPAPER ** THE ESTIMATE OF SAID INDEPENDENT SCHOOL DISTRICT, TOGETHER WITH THE CALL FOR FOR AN ELECTION TO VOTE UPON AN EXCESS LEVY AND BUILDING FUND LEVY, MAY BE PUBLISHED AT ANY TIME AFTER AFTER THE ESTIMATE IS MADE AND BEFORE THE ELECTION IS TO BE HELD, SO LONG AS SUCH PUBLICATION IS IN THE REQUIRED NUMBER OF ISSUES OF THE NEWSPAPER IN WHICH SUCH PUBLICATION IS MADE. (PUBLISH, LEGAL NOTICES) CITE: 68 O.S. 322 [68-322], 70 O.S. 4-16 [70-4-16], 70 O.S. 4-40 [70-4-40] (J. H. JOHNSON)